DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
The Preliminary Amendment filed on 06/29/2020 has been acknowledged. Claims 1-20 are pending.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: (a) determination module (600, fig. 6), (b) request module (602, fig. 6), (c) receiving module (620, fig. 6), (d) sending module (622, fig. 6), in claims 11 and 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim recites “A client”. “A client” merely without adding “device” or “apparatus” does not fall within one of the statutory categories.
Claims 13, 17, 19-20 rejected under 35 U.S.C. 101 because the claims recite “A storage medium, comprising a stored program”, which covers both statutory and non-statutory embodiments (under the broadest reasonable interpretation of the claim when read in light of the specification and in view of one skilled in the art) and embraces The above-described storage medium may include, but is not limited to, various media capable of storing the program code, such as a universal serial bus (USB) flash disk, a read-only memory (ROM), a random access memory (RAM), a mobile hard disk, a magnetic disk or optical disk”, and as a result, the claim is drawn to such a storage medium that does not exclude transitory medium. Thus, the claims are not eligible subject matter. It is recommended to amend and narrow the claims to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non- transitory" to the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-5, 7-15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable by Hendry et al. (US Publication Number 2018/0103199 A1, hereinafter “Hendry”).

(1) regarding claim 1:
para. [0076], note that the pictures of 360-degree video content can be encoded as a multi-layer bitstream using TIP and inter-layer prediction (ILP). If needed, the bitstream can be transmitted to the receiver side), comprising: 
determining a recommended viewport for playing a virtual reality (VR) video (para. [0076], note that the bitstream can be transmitted to the receiver side, fully decoded by the decoder, and the region of the decoded picture corresponding to the current viewport is rendered to the user).
Hendry disclosed most of the subject matter as described as above except for specifically teaching requesting, from a server, at least one video file corresponding to the recommended viewport.
However, it would be obvious for Hendry to teach requesting, from a server, at least one video file corresponding to the recommended viewport (para. [0076], note that the video pictures of 360-degree video content can be encoded as a single-layer bitstream using temporal inter prediction (TIP), and the entire coded bitstream can be stored at a server…and the bitstream can be transmitted to the receiver side, fully decoded by the decoder, and the region of the decoded picture corresponding to the current viewport is rendered to the use).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to teach requesting, from a server, at least one video file corresponding to the recommended viewport. The suggestion/motivation for doing so would have been in order to generate and process media files for viewport dependent 360-degree video coded content and/or for most interested regions in video content 

(2) regarding claim 2:
Hendry further disclosed the method of claim 1, wherein a method of determining the recommended viewport for playing the VR video comprises one of: 
acquiring first recommended viewport information carried by an event in a media presentation description (MPD), and determining the recommended viewport for playing the VR video according to the first recommended viewport information (para. [0170], note that to support tile based viewport dependent partial 360-degree video encoding and decoding schemes in DASH (as well as in other streaming-based systems, such as HTTP Live Streaming (HLS)), media files can be generated to include information related to tile based viewport dependent partial 360-degree video content. The media files can include any suitable streaming media file, such as a media presentation description (MPD) used for DASH content); 
acquiring second recommended viewport information carried by an in-band event message in a media segment, and determining the recommended viewport for playing the VR video according to the second recommended viewport information; 
acquiring third recommended viewport information carried by a viewport descriptor in the media presentation description (MPD), and determining the recommended viewport for playing the VR video according to the third recommended viewport information; or 


(3) regarding claim 3:
Hendry further disclosed the method of claim 1, wherein a sphere region of the recommended viewport in the VR video is different from a sphere region of a current video playing viewport (para. [0171], note that the viewport dependent video coded content can be encoded by dividing the pictures of a video stream into motion-constrained tiles. In some cases, the pictures of an enhancement layer of the video content can be divided into tiles. In some cases, the pictures of a base layer of the video content can also be divided into tiles. The video content can include a movie, a television show, a home video, or any other suitable video content. Only the tiles of the pictures that are required to display a current viewport being rendered by a client device can be provided to the client device). 

(4) regarding claim 4:
Hendry further disclosed the method of claim 2, wherein the recommended viewport information comprises at least one of: 
information about a sphere region of the recommended viewport, type information of the recommended viewport, description information of the recommended viewport, or playing time information of the recommended viewport (para. [0170], note that to support tile based viewport dependent partial 360-degree video encoding and decoding schemes in DASH (as well as in other streaming-based systems, such as HTTP Live Streaming (HLS)), media files can be generated to include information related to tile based viewport dependent partial 360-degree video content).

(5) regarding claim 5:
Hendry further disclosed the method of claim 1, further comprising: acquiring information about a sphere region covered by a video content carried by a content coverage descriptor in an MPD (para. [0170], note that to support tile based viewport dependent partial 360-degree video encoding and decoding schemes in DASH (as well as in other streaming-based systems, such as HTTP Live Streaming (HLS)), media files can be generated to include information related to tile based viewport dependent partial 360-degree video content. The media files can include any suitable streaming media file, such as a media presentation description (MPD) used for DASH content). 

(7) regarding claim 7: 
Hendry further disclosed the method of claim 1, wherein requesting, from the server, the at least one video file corresponding to the recommended viewport comprises: 
requesting, from the server, at least one video file of a sphere region covered by a video content corresponding to a sphere region of the recommended viewport (para. [0076], note that the video pictures of 360-degree video content can be encoded as a single-layer bitstream using temporal inter prediction (TIP), and the entire coded bitstream can be stored at a server. In some cases, the pictures of 360-degree video content can be encoded as a multi-layer bitstream using TIP and inter-layer prediction (ILP). If needed, the bitstream can be transmitted to the receiver side, fully decoded by the decoder, and the region of the decoded picture corresponding to the current viewport is rendered to the user). 

(8) regarding claim 8:
Hendry further disclosed the method of claim 4, wherein requesting, from the server, the at least one video file corresponding to the recommended viewport further comprises: requesting, from the server, the at least one video file corresponding to the recommended viewport according to the playing time information of the recommended viewport (para. [0127], note that to enable high quality streaming of media content using conventional HTTP web servers, adaptive bitrate streaming can be used. With adaptive bitrate streaming, for each media segment, client device 604 can be provided with information about a set of alternative segment files 620 and 640. Here, a media segment may refer to a portion of a media bitstream associated with a particular playing timestamp and duration).

(9) regarding claim 9:
As explained in figs. 21 and 22, Hendry disclosed a video transmission method (para. [0076], note that the pictures of 360-degree video content can be encoded as a multi-layer bitstream using TIP and inter-layer prediction (ILP). If needed, the bitstream can be transmitted to the receiver side), comprising: 
receiving a virtual reality (VR) video acquisition request sent by a client, wherein the VR video acquisition request carries recommended viewport information (para. [0076], note that the bitstream can be transmitted to the receiver side, fully decoded by the decoder, and the region of the decoded picture corresponding to the current viewport is rendered to the user).
Hendry disclosed most of the subject matter as described as above except for specifically teaching returning at least one video file corresponding to the recommended viewport information.
However, it would be obvious for Hendry to teach returning at least one video file corresponding to the recommended viewport information (para. [0076], note that the video pictures of 360-degree video content can be encoded as a single-layer bitstream using temporal inter prediction (TIP), and the entire coded bitstream can be stored at a server…and the bitstream can be transmitted to the receiver side, fully decoded by the decoder, and the region of the decoded picture corresponding to the current viewport is rendered to the use).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to teach returning at least one video file corresponding to the recommended viewport information. The suggestion/motivation for doing so would have been in order to generate and process media files for viewport dependent 360-degree video coded content and/or for most interested regions in video content (para. [0005]). 

(10) regarding claim 10:
Hendry further disclosed the method of claim 9, wherein the recommended viewport information comprises at least one of: information about a sphere region of a recommended viewport, type information of the recommended viewport, description information of the recommended viewport, or playing time information of the recommended viewport (para. [0170], note that to support tile based viewport dependent partial 360-degree video encoding and decoding schemes in DASH (as well as in other streaming-based systems, such as HTTP Live Streaming (HLS)), media files can be generated to include information related to tile based viewport dependent partial 360-degree video content).

(11) regarding claim 11:
As shown in fig. 6, Hendry disclosed a client (604, fig. 6, note that a client device is disclosed), comprising: 
a determination module, configured to determine a recommended viewport for playing a virtual reality (VR) video (para. [0076], note that the bitstream can be transmitted to the receiver side, fully decoded by the decoder, and the region of the decoded picture corresponding to the current viewport is rendered to the user).

However, it would be obvious for Hendry to teach a request module, configured to request at least one video file corresponding to the recommended viewport from a server (para. [0076], note that the video pictures of 360-degree video content can be encoded as a single-layer bitstream using temporal inter prediction (TIP), and the entire coded bitstream can be stored at a server…and the bitstream can be transmitted to the receiver side, fully decoded by the decoder, and the region of the decoded picture corresponding to the current viewport is rendered to the use).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to teach a request module, configured to request at least one video file corresponding to the recommended viewport from a server. The suggestion/motivation for doing so would have been in order to generate and process media files for viewport dependent 360-degree video coded content and/or for most interested regions in video content (para. [0005]). Therefore, it would have been obvious for Hendry to obtain the invention as specified in claim 11.

(12) regarding claim 12:
 As shown in fig. 6, Hendry disclosed a server (602, fig. 6), applied for the video transmission method of claim 9, comprising: 
para. [0076], note that the bitstream can be transmitted to the receiver side, fully decoded by the decoder, and the region of the decoded picture corresponding to the current viewport is rendered to the user).
Hendry disclosed most of the subject matter as described as above except for specifically teaching a sending module, configured to return at least one video file corresponding to the recommended viewport information.
However, it would be obvious for Hendry to teach a sending module, configured to return at least one video file corresponding to the recommended viewport information (para. [0076], note that the video pictures of 360-degree video content can be encoded as a single-layer bitstream using temporal inter prediction (TIP), and the entire coded bitstream can be stored at a server…and the bitstream can be transmitted to the receiver side, fully decoded by the decoder, and the region of the decoded picture corresponding to the current viewport is rendered to the use).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to teach a sending module, configured to return at least one video file corresponding to the recommended viewport information. The suggestion/motivation for doing so would have been in order to generate and process media files for viewport dependent 360-degree video coded content and/or for most interested regions in video content (para. [0005]). Therefore, it would have been obvious for Hendry to obtain the invention as specified in claim 12.

(13) regarding claim 15:
Hendry further disclosed the method of claim 2, wherein a sphere region of the recommended viewport in the VR video is different from a sphere region of a current video playing viewport (para. [0204], note that viewpoint (or FOV) direction information can indicate the direction of an area within the sphere (i.e., a subset of the sphere area) that is the focus of attention. Viewpoint (or FOV) direction information can also be defined as the direction of the area within the sphere that is being projected to the 2D area of the picture. Region-wise mapping information includes the mapping of how the projection on the 2D picture is arranged). 

The proposed rejection of Hendry for claims 1, 9, 11 and 12, renders obvious the steps of the method (para. [0008]) and storage (para. [0065]) claims 13-14, 17-20 because these steps occur in the operation of the proposed rejection as discussed above. Thus, the arguments similar to that presented above for claims 1, 9, 11-12 are equally applicable to claims 13-14 and 17-20.

Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hendry in view of Lee et al. (US Publication Number 2018/0061002 A1, hereinafter “Lee”).

(1) regarding claim 6: 

However, Lee disclosed a center point of the sphere region, an azimuth angle range of the center point, and an elevation angle range of the center point (para. [0325], note that “yaw” and “pitch” may indicate the center of a viewport and the roll may indicate a roll angle of the viewport. Also see para. [0813], note that the 3D region information may further include yaw information and pitch information which indicate a yaw axis angle and a pitch axis angle for indicating the centers of the horizontal field of view and the vertical field of view).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to a center point of the sphere region, an azimuth angle range of the center point, and an elevation angle range of the center point. The suggestion/motivation for doing so would have been in order to efficiently provide data transmission efficiency for transmission of a large amount of data such as VR content, robustness between transmission and reception networks, network flexibility considering a mobile receiver, efficient reproduction and a signaling method (para. [0005]). Therefore, it would have been obvious to combine Hendry and Lee to obtain the invention as specified in claim 6.

(2) regarding claim 16: 

However, Lee disclosed wherein a position of the sphere region is characterized by following information: a center point of the sphere region, an azimuth angle range of the center point, and an elevation angle range of the center point (para. [0325], note that “yaw” and “pitch” may indicate the center of a viewport and the roll may indicate a roll angle of the viewport. Also see para. [0813], note that the 3D region information may further include yaw information and pitch information which indicate a yaw axis angle and a pitch axis angle for indicating the centers of the horizontal field of view and the vertical field of view).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to a center point of the sphere region, an azimuth angle range of the center point, and an elevation angle range of the center point. The suggestion/motivation for doing so would have been in order to efficiently provide data transmission efficiency for transmission of a large amount of data such as VR content, robustness between transmission and reception networks, network flexibility considering a mobile receiver, efficient reproduction and a signaling method (para. [0005]). Therefore, it would have been obvious to combine Hendry and Lee to obtain the invention as specified in claim 16.
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Wang et al. (US Publication Number 2018/0176468 A1) disclosed preferred rendering of signaled regions-of-interest or viewports in virtual reality video.

Any inquiry concerning this communication or earlier communication from the examiner should be directed to Hilina K Demeter whose telephone number is (571) 270-1676. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu could be reached at (571) 272- 7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.